Citation Nr: 1212463	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lung disability-to include chronic obstructive pulmonary disease (COPD), emphysema, fibrosis, and bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1954 to August 1956. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico, that, in pertinent part, denied entitlement to service connection for a lung disability.  The Veteran timely appealed.

In July 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.


FINDING OF FACT

A chronic lung disability-to include COPD, emphysema, fibrosis, and bronchial asthma, did not have its clinical onset in service and is not otherwise related to active service.


CONCLUSION OF LAW

A chronic lung disability-to include COPD, emphysema, fibrosis, and bronchial asthma, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in August 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the August 2006 letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.   Further, he has not asserted a failure to assist him with his claim.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran asserts his lung disability had its initial onset in service.  Service records show treatment for broncho-pneumonia in October 1955, and treatment for acute bronchitis in February 1956.  The Veteran underwent tonsillectomy in March 1956, which was considered remedial in nature due to findings of enlarged tonsils at service entry. 

The post-service records include the report of a February 2002 VA examination, in which the Veteran reported suffering from bronchial asthma.  He also reported a history of cigarette smoking at a rate of half a pack per day for several years.  COPD was diagnosed.  A November 2011 examination report for housebound status notes chronic bronchial asthma among the current diagnoses of record.  The Board remanded for a VA examination and nexus opinion.

The September 2011 VA examination report reflects the examiner conducted a review of the claims file as part of the examination.  The report notes the Veteran reported he did not remember when his pulmonary symptoms started, only that he had experienced a chronic cough and respiratory difficulties for many years.  The examiner noted the service treatment records documented enlarged tonsils prior to the Veteran's induction into active service.  During service, the examination report reflects, service treatment records note the Veteran was hospitalized for acute bronchitis in October 1955, and in February 1956 he was hospitalized for chronic tonsillitis, during which he underwent a tonsillectomy.  The examiner noted that the 1955 episode of bronchopneumonia was mentioned at the physical examination at separation, but no abnormality of the lungs was noted.

The examiner noted the earliest medical documentation related to a pulmonary condition was in June 2005 letter from the Veteran's private pneumologist, which noted a diagnosis of bronchial asthma and cough due to asthma.  Another private provider also noted asthma in August 2006.  Pulmonary function tests of August 2006 showed a mixed pattern that included mild airflow obstruction and mild restriction.  The examiner noted VA examinations of November 1963, June 1970, and September 1972, were silent as concerned asthma or other pulmonary diseases.  This was also the case for VA outpatient records for the period 1985 to 1987.  VA pulmonary function tests of February 2005 were interpreted as having shown a normal pulmonary study.  The VA examiner noted the Veteran's current private pneumologist provided a pulmonary function test report dated in July 2011 that noted mild obstructive ventilatory impairment; and an August 2011 private report from an internist noted a diagnosis of bronchial asthma.

The September 2011 VA examination report reflects the Veteran reported complaints of chronic cough with white thin sputum and asthma attacks (shortness of breath episodes) about twice a week.  He reported his medications provided relief of his symptoms.  The Veteran also reported a past history of chronic smoking.  The report notes the Veteran's current medication as an inhaled bronchodilator the Veteran uses daily, and an inhaled anti-inflammatory which he also uses daily.  In light of the objective findings on clinical examination of the Veteran and review of the pulmonary function test results, the examiner diagnosed bronchial asthma and chronic COPD.  The examiner opined that there was less than a 50-percent probability that the Veteran's bronchial asthma and COPD had its onset during his active service or was otherwise related to his active service, to include the October 1955 episode of bronchopneumonia , February 1956 episode of bronchitis, and March 1956 tonsillitis/ tonsillectomy.  The examiner noted that the relevant medical records showed the in-service events just listed were transitory events that resolved, as indicated by the August 1956 Report Of Medical Examination For Separation, and the absence of any evidence of ongoing pulmonary disease.  Further, the examiner noted, evidence of bronchial asthma was initially noted in 2005.  Instead of the acute and transitory in-service events of bronchopneumonia and bronchitis, the examiner opined the Veteran's currently diagnosed diseases of COPD and bronchial asthma are most likely secondary to the Veteran's past history of chronic smoking.

The Board notes a February 2002 VA examination report reflects the Veteran reported he smoked continuously for at least 20 years.  The Board notes further the Veteran's assertions that his bronchial asthma and COPD has their onset during his active service or are in some way causally related to his in-service bronchitis and bronchopneumonia.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran does not specifically claim that pulmonary symptoms persisted since service (which he is competent to do).  Even if he did, such a claim would be undermined and less probative than other evidence in the claims file.  There were no pulmonary complaints on the periodic general medical examinations in the years following service, work-ups of the respiratory system were consistently normal and there was a lack of any showing of chronic lung disability for many years after active duty.  

There is no evidence that the Veteran has any medical training.  The Board finds that opining on the etiology of various pulmonary diseases, including bronchial asthma and COPD, are beyond the training and experience of the average lay person.  See 38 C.F.R. §§ 3.159(a)(1) and (2).  Neither is there any evidence that the Veteran's assertions are reports of what a medical professional opined, or that a medical professional based an opinion of etiology on the Veteran's assertions.  As a result, the Board finds the Veteran's assertions on the etiology of his bronchial asthma and COPD are incompetent.  Id.; see also Jandreau, 492 F. 3d 1372.  The Board finds the VA examiner provided a rationale and explanation for his opinion, and the Board finds it is supported by the evidence of record.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for a chronic lung disability-to include COPD, emphysema, fibrosis, and bronchial asthma, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


